Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 1 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 2 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 3 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 4 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 5 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 6 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 7 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 8 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 9 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 10 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 11 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 12 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 13 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 14 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 15 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 16 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 17 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 18 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 19 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 20 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 21 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 22 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 23 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 24 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 25 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 26 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 27 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 28 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 29 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 30 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 31 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 32 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 33 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 34 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 35 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 36 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 37 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 38 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 39 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 40 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 41 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 42 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 43 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 44 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 45 of 46
Case 20-02834 Doc 26-2 Filed 02/11/20 Entered 02/11/20 13:20:43 Desc B -
          Stalking Horse Purchase and Sale Agreement Page 46 of 46
